Title: To James Madison from John Mitchell, 23 May 1803 (Abstract)
From: Mitchell, John
To: Madison, James


23 May 1803, Le Havre. Informs JM that Hughes of Baltimore, carrying the treaty and dispatches from “our Ministers at Paris … saild this Morng on board of the Brig Enterprize … bound for New York.” Hopes Hughes will be with JM “ere this gets to hand.” Congratulates JM on the cession of Louisiana to the U.S. Adds in a postscript that the London Gazette of 17 May contains an order to “Burn & Destroy all french Vessells.” “War is this day announced here—and severall British frigates have appeard off the Harbour should I hear of their molesting any Neutral Vessell shall carefully inform you.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.; marked “Duplicate”; postmarked Charleston, S.C., 29 July; docketed by Wagner as received 8 July.



   
   A full transcription of this document has been added to the digital edition.

